NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-4194-16T1

K.V.H.

       Plaintiff-Respondent,

v.

W.S.H,

     Defendant-Appellant.
__________________________

                 Argued September 12, 2018 – Decided September 27, 2018

                 Before Judges Yannotti and Gilson.

                 On appeal from Superior Court of New Jersey,
                 Chancery Division, Family Part, Essex County, Docket
                 No. FM-07-0119-15.

                 W.S.H., appellant, argued the cause pro se.

                 Peter G. Bracuti argued the cause for respondent
                 (Gomperts Penza & McDermott, LLC, attorneys; Peter
                 G. Bracuti, on the brief).

PER CURIAM
        Defendant W.S.H.1 appeals from certain provisions of arbitration awards

that were incorporated into an April 11, 2017 dual final judgment of divorce

(Final Judgment). We dismiss the appeal because defendant did not seek to

vacate, modify, or correct the arbitration awards in the trial court as required by

the New Jersey Arbitration Act (Act), N.J.S.A. 2A:23B-1 to -32.

                                           I.

        Plaintiff and defendant were married in 1993, they are both attorneys, and

they have three children. In July 2014, plaintiff filed a complaint for divorce.

Defendant responded with an answer and a counterclaim.                 The parties,

thereafter, filed a series of pretrial motions, engaged in discovery, and

extensively litigated their disputes.

        On July 26, 2016, the parties entered into an arbitration agreement and a

mediation agreement. The parties selected a retired Superior Court judge to

serve as both the mediator and arbitrator and, in a separate written agreement,

approved that dual role. When the parties entered into those agreements, they

were each represented by their own legal counsel. The arbitration agreement

provides that it is governed by the Act.




1
    We use initials for the parties to protect their privacy interests. R. 1:38-3(d).
                                                                             A-4194-16T1
                                           2
      After entering into the agreements, the parties resolved certain issues

through mediation.     They incorporated their mediated agreements into a

"Binding Agreement," dated September 28, 2016 (the Binding Agreement).

      In January 2017, the parties began arbitrating other issues. Arbitration

hearings were conducted and, on March 8, 2017, the arbitrator issued a written

award resolving a number of issues related to the parties' divorce (the March

2017 Arbitration Award).

      On April 4, 2017, the arbitrator issued a separate written decision

addressing attorneys' fees and awarded plaintiff $22,000 in fees (the April 2017

Fee Arbitration Award). That same day, the arbitrator confirmed that the parties

had resolved disputes concerning the distribution of certain personal propert y.

Thus, on April 4, 2017, the arbitrator also issued a written confirmation of that

resolution.

      On April 11, 2017, the parties, with their attorneys, appeared in the Family

Part. The court heard testimony from the parties and entered the Final Judgment.

By consent of the parties, the March 2017 Arbitration Award was "confirmed

and incorporated into" the Final Judgment.       The parties also consented to

incorporate into the Final Judgment the Binding Agreement, the April 2017 Fee

Arbitration Award, and the resolution of the distribution of personal property.


                                                                          A-4194-16T1
                                        3
With regard to the resolution concerning the distribution of personal property,

the parties agreed to some additional modifications. The Final Judgment then

stated:

            The parties are directed to comply with the terms of the
            Arbitration Decision and the September 28, 2016
            Binding Agreement, with the understanding that the
            Court took no testimony as to the merits of the Binding
            Agreement and Arbitration Decision and makes no
            judgment with respect to it, except that the parties
            freely and voluntarily entered into arbitration, and that
            it is therefore binding and enforceable, with neither
            party waiving any and all remedies pursuant to the
            Arbitration Act [(N.J.S.A. 2A:23B-1 to -32)]; . . . .

      In connection with the entry of the Final Judgment, both parties were

questioned about the Judgment and all of the incorporated awards and

agreements. Under oath, both parties confirmed that (1) they had freely and

knowingly entered into the arbitration agreement; (2) the March 2017

Arbitration Award was being "confirmed and incorporated" into the Final

Judgment; and (3) the April 2017 Fee Arbitration Award was being incorporated

into the Final Judgment.

      In that regard, defendant testified:

            [Defense Counsel]: Okay. And now I'm going to show
            you Exhibit C, which is the arbitration decision, and the
            arbitration decision came about after numerous
            appearances before [the arbitrator] for arbitration;
            correct?

                                                                        A-4194-16T1
                                        4
     [Defendant]: Correct.

     [Defense Counsel]: Okay. And this agree - - this
     arbitration decision, today, is being confirmed today,
     and incorporated into the judgment of divorce, but by
     doing so, you're aware that you're not waiving any
     rights and remedies that you have under the arbitration
     act, you're aware of that?

     [Defendant]: Yes.

           ….

     [Defense Counsel]: okay. And attached as Exhibit E is
     the fee decision that is also being incorporated into the
     judgment of divorce that's being entered today. You're
     aware of that?

     [Defendant]: Yes.

     [Defense Counsel]: And by it being incorporated
     you're not waiving your right under the Arbitration Act
     to appeal or move for reconsideration - - or whatever
     your rights may be under that act, you're not waiving
     them by that being included in here. You're aware of
     that?

     [Defendant]: Yes.

Defendant was then questioned by the court:

     [The Court]: Mr. - - Mr. [W.S.H], do you understand
     that the Court has not read the agreement, and is not
     going to make any ruling on the substance of the
     agreements, but is only going to look to determine
     whether or not you believe them to be fair and
     equitable, and whether you entered them knowingly,
     freely, and voluntarily. Do you understand that?

                                                                 A-4194-16T1
                                5
            [Defendant]: Yes, I understand that, Your Honor.

            [The Court]: Okay. Do - - do you believe the
            agreements to be fair and equitable to you?

            [Defendant]: Yes.

            [The Court]: Did you enter them knowingly, freely and
            voluntarily?

            [Defendant]: Yes.

            [The Court]: Okay. Did anyone threaten or coerce you
            into entering the agreements?

            [Defendant]: No.

            [The Court]: Okay. And do you agree to be bound by
            the agreements?

            [Defendant]: Yes.

            [The Court]: And do you understand that agreements
            that are incorporated into the final judgment of divorce
            will be enforceable as court orders?

            [Defendant]: Yes.

            [The Court]: Okay. Do you have any questions for the
            Court?

            [Defendant]: No, Your Honor.

      Based on the testimony of both parties, the family judge found that both

plaintiff and defendant entered into the arbitration agreement knowingly, freely

and voluntarily. The judge then entered the Final Judgment, which incorporated

                                                                        A-4194-16T1
                                       6
the March 2017 Arbitration Award and the April 2017 Fee Arbitration Award.

In so doing, the court noted defendant's "reservations of right of - - of the

defendant with respect to any rights he has under the arbitration statute or not -

- are not waived."

      At no time during the proceedings leading up to the entry of the Final

Judgment did either party raise with the court any objection to the arbitration

awards. Accordingly, neither plaintiff nor defendant asked the family court to

vacate, modify, or correct any of the arbitration awards. The only reservation

was that "neither party [is] waiving any and all remedies pursuant to the

Arbitration Act[.]"

      On May 3, 2017, plaintiff filed a motion to enforce the fee award. On

May 26, 2017, defendant filed notice of this appeal. While this appeal was

pending, on June 6, 2017, defendant filed a cross-motion to vacate the fee award.

The Family Part, however, refused to rule on that motion because this appeal

was pending. On August 11, 2017, the Family Part did enter an order directing

defendant to pay plaintiff the fee award and denied a stay of enforcement.

                                            II.

      On this appeal, defendant seeks to vacate the March 2017 Arbitration

Award and the April 2017 Fee Arbitration Award. He contends that the March


                                                                          A-4194-16T1
                                        7
2017 Arbitration Award should be vacated because the arbitrator exhibited

"partiality and bias" in favor of plaintiff.    Defendant also asserts that the

arbitrator engaged in an ex parte communication with him. In challenging the

April 2017 Fee Arbitration Award, defendant contends that (1) there was no

evidence supporting the award, (2) the arbitrator refused to consider relevant

evidence, (3) the arbitrator did not allow defendant to be heard, present

evidence, or engage in cross-examination, and (4) the fee was not supported by

the record. Thus, defendant requests that we vacate both arbitration awards,

select a new arbitrator, and remand for further proceedings.

      We lack jurisdiction to hear this appeal and, therefore, we dismiss the

appeal. See N.J.S.A. 2A:23B-28; Hogoboom v. Hogoboom (n/k/a Grimsley),

393 N.J. Super. 509, 515 (App. Div. 2007).

      The parties here agreed that their arbitration was governed by the Act.

The Act encourages arbitration and when, as here, the parties agree to binding

arbitration, the Act limits judicial review. See Fawzy v. Fawzy, 199 N.J. 456,

468 (2009) ("Arbitration can attain its goal of providing final, speedy and

inexpensive settlement of disputes only if judicial interference with the process

is minimized; it is, after all, meant to be a substitute for and not a springboard




                                                                          A-4194-16T1
                                        8
for litigation." (quoting Barcon Assocs., Inc. v. Tri-County Asphalt Corp., 86

N.J. 179, 187 (1981))).

      Following a decision by an arbitrator, the Act allows for three types of

review by a court: (1) confirmation, N.J.S.A. 2A:23B-22; (2) vacation, N.J.S.A.

2A:23B-23; or (3) modification or correction, N.J.S.A. 2A:23B-24. There is

also a right to appeal, but such appeals are only from "an order or a judgment in

a civil action." N.J.S.A. 2A:23B-28.

      To confirm, vacate, modify, or correct an arbitration award, a party must

file a summary action in the trial court or already have a pending court action.

N.J.S.A. 2A:23B-5. It is only when a party has an order or judgment from the

trial court either confirming, vacating, modifying, or correcting an arbitration

award, that the party can seek appellate review. N.J.S.A. 2A:23B-28. In that

regard, section 5 of the Act states:

            Except as otherwise provided in section 28 of this act,
            an application for judicial relief pursuant to this act
            shall be made upon commencement of a summary
            action with the court and heard in the matter provided
            for in such matters by the applicable court rules.

            [N.J.S.A. 2A:23B-5.]

Section 28, which addresses appeals, states:

                   a.     An appeal may be taken from:


                                                                         A-4194-16T1
                                       9
                         (1) an order denying a summary
                         action to compel arbitration;

                         (2) an order granting a summary
                         action to stay arbitration;

                         (3) an order confirming or
                         denying confirmation of an award;

                         (4) an order modifying              or
                         correcting an award;

                         (5) an order vacating an award
                         without directing a rehearing; or

                         (6) a final judgment          entered
                         pursuant to this act.

                  b.    An appeal pursuant to this section
                  shall be taken as from an order or a
                  judgment in a civil action.

                  [N.J.S.A. 2A:23B-28.]

      Defendant argues that he did not waive any of his remedies under the Act

and he, therefore, has the right to file this appeal. He relies on the language in

the Final Judgment that states "neither party [is] waiving any and all remedies

pursuant to the Arbitration Act[.]" That language, however, simply reserved

whatever rights defendant had under the Act. That language did not, and could

not, create a right to file an appeal seeking to vacate an arbitration award when

defendant had failed to challenge the award in the trial court.


                                                                          A-4194-16T1
                                       10
      Indeed, here the parties "confirmed" the March 2017 Arbitration Award

in the Final Judgment. While defendant could appeal from that Final Judgment,

he cannot raise a challenge to the arbitration award for the first time on appeal.

If defendant wanted to preserve a right to appeal based on a challenge to the

arbitration award, he should have first raised that challenge in the trial court.

      The Act itself makes this point clear. Section 4 of the Act states that a

party to an arbitration agreement may not waive or vary certain sections of the

Act, including the sections dealing with confirmation of awards, vacating

awards, and modifying or correcting awards. N.J.S.A. 2A:23B-4(c). Moreover,

we have expressly held that parties are not "entitled to create an avenue of direct

appeal to this court" from an arbitration award when the parties have failed to

challenge the award in the trial court. Hogoboom, 393 N.J. Super. at 515.

      Defendant contends that Hogoboom is distinguishable from the procedure

of this case. He points to the fact that Hogoboom dealt with a post-judgment

arbitration, while his arbitration was conducted before, and was then

incorporated into, the Final Judgment.        That procedural difference is not

material. The material fact is that both Hogoboom and this case deal with an

attempt to appeal an arbitration award without first challenging the award in the




                                                                            A-4194-16T1
                                       11
trial court.   Consequently, the holding in Hogoboom directly applies and

controls the outcome here.

      Finally, defendant argues that the Final Judgment was entered with both

the court and plaintiff understanding that an appeal would be filed. The record

does not support that argument.       While plaintiff and the court both made

reference to the language that the parties were not waiving any and all remedies

pursuant to the Act, there was no discussion of an appeal. Indeed, the family

judge simply acknowledged that the reservation language was in the Final

Judgment, but the judge did not attempt to interpret that language. As both the

Act and our holding in Hogoboom make clear, whatever defendant intended, he

did not have the ability to create a direct right of appeal.

      The appeal is dismissed.




                                                                        A-4194-16T1
                                        12